              Case 3:18-cv-05184-RBL Document 157 Filed 06/01/20 Page 1 of 6



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        JOSEPH A. NELSON, individually and               CASE NO. 3:18-cv-05184-RBL
 9      as Personal Representative of the
        ESTATE OF JOEL A. NELSON, and its                ORDER
10      statutory beneficiaries,

11                             Plaintiff,
                 v.
12
        THURSTON COUNTY, a Washington
13      municipality; RODNEY T. DITRICH,
        individually; JOHN D. SNAZA,
14      individually; and DOES 1 through 15,
        individually,
15
                               Defendant.
16

17
            THIS MATTER is before the Court on remand from the Ninth Circuit. On March 21,
18
     2019, this Court denied summary judgment to Defendants Thurston County, Rodney T. Ditrich,
19
     and John D. Snaza in this case about the fatal shooting of Joel Nelson by Deputy Rodney Ditrich.
20
     Dkt. # 109. The Court concluded that there were genuine disputes of material fact regarding
21
     whether Ditrich is entitled to qualified immunity. The Ninth Circuit recently affirmed the Court’s
22
     decision with respect to Ditrich but reversed with respect to Sheriff Snaza and remanded so this
23

24


     ORDER - 1
              Case 3:18-cv-05184-RBL Document 157 Filed 06/01/20 Page 2 of 6



 1   Court can examine whether the facts similarly preclude extending qualified immunity to Snaza.

 2   Dkt. # 155 at 4.

 3          Summary judgment is proper “if the pleadings, the discovery and disclosure materials on

 4   file, and any affidavits show that there is no genuine issue as to any material fact and that the

 5   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In determining whether

 6   an issue of fact exists, the Court must view all evidence in the light most favorable to the

 7   nonmoving party and draw all reasonable inferences in that party’s favor. Anderson Liberty

 8   Lobby, Inc., 477 U.S. 242, 248-50 (1986); Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir. 1996).

 9   A genuine issue of material fact exists where there is sufficient evidence for a reasonable

10   factfinder to find for the nonmoving party. Anderson, 477 U.S. at 248.

11          Under the qualified immunity doctrine, “government officials performing discretionary

12   functions generally are shielded from liability for civil damages insofar as their conduct does not

13   violate clearly established statutory or constitutional rights of which a reasonable person would

14   have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A two-part test resolves claims of

15   qualified immunity by determining whether plaintiffs have shown facts that “make out a

16   violation of a constitutional right,” and if so, whether the “right at issue was ‘clearly established’

17   at the time of defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009).

18   The court may address the parts in either order. Id. at 236. Even if the defendant’s decision is

19   constitutionally deficient, qualified immunity shields him from suit if his misapprehension about

20   the law applicable to the circumstances was objectively reasonable. See Brosseau v. Haugen, 543

21   U.S. 194, 198 (2004). Qualified immunity “gives ample room for mistaken judgments” and

22   protects “all but the plainly incompetent.” Hunter v. Bryant, 502 U.S. 224 (1991).

23

24


     ORDER - 2
              Case 3:18-cv-05184-RBL Document 157 Filed 06/01/20 Page 3 of 6



 1          Nelson alleges two § 1983 claims against Snaza: one under the Fourth and Fourteenth

 2   Amendments for excessive force, and one under the Fourteenth Amendment for deprivation of

 3   property rights without due process. Complaint, Dkt. # 1, at 8-10. “To establish that a defendant

 4   is liable for a claim under 42 U.S.C. § 1983 a plaintiff must show ‘(1) that the conduct

 5   complained of was committed by a person acting under color of state law; and (2) that the

 6   conduct deprived the plaintiff of a constitutional right.’” Peschel v. City of Missoula, 686 F.

 7   Supp. 2d 1092, 1099 (D. Mont. 2009) (internal quotation omitted) (quoting Balistreri v. Pacifica

 8   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)).

 9          “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that

10   each Government-official defendant, through the official’s own individual actions, has violated

11   the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009). “Supervisory liability

12   is imposed against a supervisory official in his individual capacity for his own culpable action or

13   inaction in the training, supervision, or control of his subordinates, for his acquiescence in the

14   constitutional deprivations of which the complaint is made, or for conduct that showed a reckless

15   or callous indifference to the rights of others.” Corales v. Bennett, 567 F.3d 554, 570 (9th Cir.

16   2009). A defendant can only be liable for inadequate training if “the need for more or different

17   training is obvious, and the inadequacy so likely to result in violations of constitutional rights,

18   that the [supervisor] . . . can reasonably be said to have been deliberately indifferent to the need.”

19   Peschel, 686 F. Supp. 2d at 1101 (quoting Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002)).

20          “A supervisor may be liable under § 1983 only if there exists either ‘(1) his or her

21   personal involvement in the constitutional deprivation, or (2) a sufficient causal connection

22   between the supervisor’s wrongful conduct and the constitutional violation.’” Jeffers v. Gomez,

23   267 F.3d 895, 915 (9th Cir. 2001). “The requisite causal connection may be established when an

24


     ORDER - 3
              Case 3:18-cv-05184-RBL Document 157 Filed 06/01/20 Page 4 of 6



 1   official sets in motion a series of acts by others which the actor knows or reasonably should

 2   know would cause others to inflict’ constitutional harms.” Corales, 567 F.3d at 570 (internal

 3   quotation omitted).

 4          Nelson cannot establish personal involvement or a causal connection between Snaza and

 5   Ditrich’s alleged use of excessive force. It is undisputed that Snaza was not directly involved in

 6   the shooting. However, Nelson argues that Snaza failed to train Ditrich about the requirements of

 7   probable cause, use of lethal force, de-escalation techniques, and use of backup and alternatives

 8   to arrest. Nelson also contends that Snaza implemented an oral policy allowing officers to carry

 9   weapons that are not fully loaded, making it difficult post-shooting to determine the number of

10   shots fired. Nelson theorizes that this policy encourages the use of lethal force.

11          But there is very little evidence that Snaza failed to train Ditrich. Nelson mostly relies on

12   Snaza’s deposition testimony, but that testimony is ambiguous and mainly addresses Snaza’s

13   own understanding of probable cause and practices with loading his weapon. Dkt. # 53-1 at 51,

14   128-31, 133-36. Snaza only commented on training by stating that he believed Ditrich had

15   probable cause to detain of Joel Nelson. Id. at 136. In any case, Nelson identifies no facts by

16   which a jury could conclude that there is a causal connection between Snaza’s training of Ditrich

17   and the excessive force that may have occurred, which would have involved Ditrich shooting

18   Joel Nelson after he got down on his knees. See Summary Judgment Order, Dkt. # 109, at 4.

19   There is certainly no evidence that Snaza should have known that his training of Ditrich would

20   cause a series of events ending with Ditrich shooting Nelson in this manner.

21          Other than failure to train, Nelson tries to tie Snaza to Ditrch through the investigation

22   that occurred after the shooting. But even if a jury could find that Snaza directed a coverup that

23   destroyed evidence of Ditrich’s unlawful shooting, the investigation occurred after the shooting.

24


     ORDER - 4
              Case 3:18-cv-05184-RBL Document 157 Filed 06/01/20 Page 5 of 6



 1   There is no plausible way that Snaza’s actions after the shooting could have caused the shooting

 2   itself. 1 Because the facts cannot support liability, Snaza is entitled to qualified immunity with

 3   respect to Nelson’s excessive force claim.

 4          It is a different story for Nelson’s Fourteenth Amendment due process claim. Nelson

 5   claims that, by facilitating the destruction of evidence during the investigation of the shooting,

 6   Snaza deprived Nelson of his property interests by crippling his post-death causes of action. The

 7   Fourteenth Amendment’s protection of property rights is a complex area of law and neither party

 8   analyzes the legal viability of Nelson’s claim. However, one thing is clear: “a cause of action is a

 9   species of property protected by the Fourteenth Amendment’s Due Process Clause.” Logan v.

10   Zimmerman Brush Co., 455 U.S. 422, 428 (1982). Absent further legal argument from the

11   parties, the Court will not bestow qualified immunity on Snaza if there is a genuine dispute of

12   material fact about whether he destroyed evidence.

13          At this point, such a dispute still exists. Under the Region 3 Critical Incident

14   Investigation Plan, “The overall authority, direction, and control of a critical incident and use of

15   the [Critical Incident Investigation Team] will be the responsibility of the Sheriff or Chief within

16   whose jurisdiction the incident occurred.” Dkt. # 53-20 at 12. That sheriff was Snaza, whose

17   twin brother, Robert Snaza, is the sheriff of Lewis County. Lewis County’s investigation was

18
     1
       Nelson refers to Snaza’s ratification often in his brief. It is unclear whether Nelson seeks to
19
     hold Snaza liable in his individual capacity for ratifying Ditrich’s actions or merely in his official
     capacity, under which he is synonymous with Thurston County. Typically, ratification arises as a
20
     means of holding a government entity liable under § 1983. See Haugen v. Brosseau, 351 F.3d
     372, 393 (9th Cir. 2003) (reversed on other grounds). In the few instances when courts have
21
     addressed ratification by officials acting in their individual capacity, the doctrine still requires
     that the official “set in motion” the acts that caused the constitutional violation. Peschel v. City of
22
     Missoula, 686 F. Supp. 2d 1092, 1102 (D. Mont. 2009) (citing Larez v. City of Los Angeles, 946
     F.2d 630, 645-46 (9th Cir. 1991)). The Court is skeptical that ratification applies at all to Snaza
23
     in his individual capacity, but it clearly does not apply here because there is insufficient evidence
     that Snaza’s actions caused a violation by Ditrich.
24


     ORDER - 5
              Case 3:18-cv-05184-RBL Document 157 Filed 06/01/20 Page 6 of 6



 1   superficial at best, with almost no evidence of blood spatter or DNA from the vehicle being

 2   preserved or photographed. The only photos of the scene show the exterior of the car, despite the

 3   fact that Nelson was supposedly shot while inside it. Dkt. # 53-4; Dkt. # 53-6; Dkt. # 53-10

 4   (stating that vehicle interior contained “fine blood splatter”). The follow-up report indicated that

 5   the interior of the vehicle was photographed, but no photos have been produced. Dkt. # 53-7 at 6.

 6   After Lewis County completed its investigation, Snaza ordered that Ditrich’s vehicle be cleaned,

 7   repaired, and sold. Dkt. # 53-1 at 70-73. Based on these facts, the Court cannot say a jury could

 8   not conclude that Snaza facilitated the destruction of evidence. Qualified immunity is

 9   unwarranted.

10          In summary, Snaza’s Motion is GRANTED with respect to Nelson’s Fourth and

11   Fourteenth Amendment Claim for excessive force and DENIED with respect to the Fourteenth

12   Amendment claim for deprivation of property without due process.

13          IT IS SO ORDERED.

14          Dated this 1st day of June, 2020.



                                                           A
15

16
                                                           Ronald B. Leighton
17                                                         United States District Judge

18

19

20

21

22

23

24


     ORDER - 6
